                     UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF NORTH CAROLINA

VIRGINIA BAKER,                                     )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )               CASE NO. 5:19-cv-00391
                                                    )
ALLY FINANCIAL INC.,                                )
                                                    )
                      Defendant.                    )

                                   NOTICE OF SETTLEMENT

       Notice is hereby given that the parties in the above-captioned case have reached a

settlement. The Plaintiff anticipates filing a voluntary dismissal with prejudice of this case

pursuant to Federal Rule of Civil Procedure 41(a) within 60 days.

       This the 8th day of May, 2020.

                                            Respectfully submitted,

                                                    /s/ John O’Neal
                                                    John O’Neal
                                                    O’NEAL LAW OFFICE
                                                    7 Battleground Court
                                                    Suite 103
                                                    Greensboro, NC 27408
                                                    Phone: (336) 510-7904
                                                    Fax:     (336) 510-7965
                                                    E-mail address: john@oneallawoffice.com
                                                    NC State Bar # 23446
                                                    Attorney for Plaintiff




          Case 5:19-cv-00391-BO Document 19 Filed 05/08/20 Page 1 of 2
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of May, 2020, I electronically filed the foregoing
NOTICE OF SETTLEMENT with the Clerk of Court using the CM/ECF system, and service on
all counsel of record will be automatically accomplished through the Notice of Electronic Filing.

       This the 8th day of May, 2020.


                                                    /s/ John O’Neal
                                                    John O’Neal
                                                    N.C. State Bar #23446
                                                    O’NEAL LAW OFFICE
                                                    7 Battleground Court, Suite 103
                                                    Greensboro, NC 27408
                                                    Phone: (336) 510-7904
                                                    Fax:     (336) 510-7965
                                                    E-mail address: john@oneallawoffice.com




                                               2


          Case 5:19-cv-00391-BO Document 19 Filed 05/08/20 Page 2 of 2
